EXHIBIT 10.31

 

XCEL ENERGY INC.

OMNIBUS INCENTIVE PLAN

FORM OF PERFORMANCE SHARE AGREEMENT

 

This Agreement, dated and effective <<date>>, by and between Xcel Energy Inc., a
Minnesota corporation (“Xcel Energy”) and «First» «MI»«Last» (the “Participant”)
evidences an award of performance shares and the applicable terms and conditions
of the award.

 

1.                                       Performance Shares Awarded. Xcel Energy
awards the Participant «GRANTED» performance shares pursuant to the Xcel Energy
Inc. Omnibus Incentive Plan (the “Plan”), upon the terms and conditions of the
Plan and this Agreement.  The Plan as currently in effect is incorporated by
reference and the Participant acknowledges the receipt of a copy thereof.

 

2.                                       Performance Cycle.

 

(a)                                  The performance cycle (the “Performance
Cycle”) shall commence on the date of this Agreement (the “Commencement Date”)
and, except as otherwise provided in this Agreement, will expire in full on
<<date>> (the “Expiration Date”).

 

(b)                                 The Governance, Compensation and Nominating
Committee of the Board of Directors is designated as the Plan administrator (the
“Committee”).  The Committee, however, has delegated certain administrative
duties to the Compensation department of Xcel Energy.

 

3.                                       Termination of Service.  If your
employment with Xcel Energy and its subsidiaries terminates for any reason,
other than as provided below in this Section 3, prior to the Expiration Date,
all performance shares shall be forfeited on the date of your termination.  If,
however, the Committee determines in its sole discretion that your employment
with Xcel Energy and its subsidiaries terminates:

 

(i)                                     at a time when you are eligible for
retirement under any defined benefit pension plan of Xcel Energy and its
subsidiaries in which you participate at the time of your termination, you will
continue to participate in the Plan per the terms and conditions set forth in
this Agreement; or

(ii)           due to death or permanent and total disability or involuntarily 
other than for cause, you will continue to participate in the Plan on a prorated
basis, determined by multiplying the number of performance shares that would
otherwise have been payable to you had you been employed for the full
Performance Cycle, by a fraction, the numerator of which is the number of days
during the Performance Cycle from the Commencement Date through the date of your
termination and the denominator of which is the number of days in the
Performance Cycle.

 

If an award is payable in the circumstances discussed in  subsection (i) or (ii)
above, it will be paid at the same time awards are paid to all other Plan
participants entitled to performance share payouts.

 

--------------------------------------------------------------------------------


 

4.                                       Accounting for Performance Shares. Each
performance share, representing a hypothetical share of Xcel Energy Common
Stock, is designed to approximate and track the fair market value price of one
share of Xcel Energy Common Stock.  Each performance share is intended to
represent an unfunded, unsecured promise to pay, and is designed to remain among
Xcel Energy’s general assets.  Performance shares may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, except as
herein after provided.

 

5.                                       Participant’s Rights. Except as
otherwise provided herein, Participant shall have none of the rights of a
stockholder, including dividends or the right to vote any or all of the
performance shares.  No dividend equivalents will be provided with respect to
the performance shares.

 

6.                                       Settlement of Performance Shares.

 

(a)                                  The performance shares are contingently
awarded subject to the condition that the number of performance shares, if any,
earned by the Participant upon the expiration of  the Performance Cycle is
dependent (in the manner hereinafter set forth) on Xcel Energy’s Total
Shareholder Return (“TSR”) relative to the TSR of other companies in the Edison
Electric Institute (“EEI”) Electrics Index [that are included in the EEI
Electrics Index both as of the Commencement Date and the Expiration Date (or
their successors from a merger or other combination with another company
included in the EEI Electrics Index at the Commencement Date are included as of
the Expiration Date].  TSR for any company, including Xcel Energy, shall be
calculated in the same manner [that EEI calculated total shareholder return as
of <<date>> for companies in the EEI Electrics Index], and shall be measured by
the total return that a company’s common shareholders receive over the
Performance Cycle from an investment at the first day of the Performance Cycle.

 

The number of performance shares earned is dependent on the performance ranking
of Xcel Energy’s TSR for the Performance Cycle, as set forth below (expressed in
terms of Xcel Energy’s position in the EEI Electrics Index when ranked by TSR
for the Performance Cycle):

 

XCEL ENERGY’S TSR PERCENTILE
RANKING VS. EEI ELECTRICS INDEX

 

PERCENT OF TARGET PERFORMANCE
SHARES EARNED

xxth percentile or above

 

200%

xxth percentile

 

100% (target)

xxth percentile

 

25%

Below xxth percentile

 

0%

 

Performance shares earned for performance between the percentiles shown above
will be determined by straight-line interpolation; provided, that, in all cases,
the number of performance shares which the Participant earns shall be a whole
number (disregarding any fraction).

 

Any performance shares awarded hereunder that the Participant does not earn at
the end of the Performance Cycle pursuant to the foregoing schedule shall be
forfeited.

 

The provisions of this Section 6(a) shall not affect in any way any forfeitures
under Section 3 or any provision regarding the payout of performance shares
under Section 8 upon the occurrence of a Change in Control.

 

2

--------------------------------------------------------------------------------


 

(b)                                 As soon as administratively feasible
following the Expiration Date and certification in writing by the Committee as
to the number of performance shares owned by the Participant and the degree to
which the performance goals have been satisfied, but in no event later than two
and a half months after the end of the calendar year in which the expiration
date occurs, Xcel Energy shall cause to be paid to the Participant cash, an
equivalent number of shares of Common Stock or a combination thereof as
determined by the Committee.  Payments may be made in a lump sum.  If the
Participant dies prior to the payment and under Section 3 (ii) or Section 6(a)
above or Section 8 below would otherwise be entitled to receive payment of an
award,  the performance shares shall be paid in cash to the Participant’s
designated beneficiary (if the Participant has designated a beneficiary in
writing delivered to the Xcel Energy Compensation department) or if no
beneficiary is designated, to the Participant’s estate.

 

7.                                       Changes in Capitalization of Xcel
Energy.  If there is any change in outstanding Xcel Energy Common Stock by
reason of a stock dividend or distribution, stock split, capital reorganization,
reclassification, combination or exchange of shares, or by reason of merger,
consolidation, or other corporate reorganization, the Committee shall determine
the appropriate adjustment to Participant’s performance shares, if any, needed
to reflect such change.

 

8.                                       General Restrictions.  In the event a
Change in Control occurs, as defined in the Plan, the Performance Cycle shall
terminate and all performance shares shall be paid to Participants as soon as
administratively feasible following determination of the Change in Control, but
in no event later than two and a half months after the end of the calendar year
in which the Change in Control occurs, according to the terms of the Plan.

 

9.                                       Withholding.  Xcel Energy may require
the Participant to remit to it, or may withhold from the award or from the
Participant’s other compensation, an amount sufficient to satisfy any applicable
federal, state, local tax, employment, FICA or other mandated withholding
requirements in regard to the performance shares in the year or years the
performance shares become taxable to the Participant. Participant may elect in
accordance with the Plan to satisfy the withholding requirement, in whole or in
part, by having Xcel Energy withhold performance shares from the award at the
rate the Committee determines satisfies applicable withholding requirements of
the Code. .  If no election is made, performance shares will be withheld.

 

10.                                 Plan and Plan Interpretations as
Controlling.  The performance shares hereby awarded and the terms and conditions
herein set forth are subject in all respects to the terms and conditions of the
Plan, which are controlling.  All determinations and interpretations of the
Committee shall be binding and conclusive upon the Participant or his legal
representatives with regard to any question arising hereunder or under the Plan.

 

11.                                 Participant Service.  Nothing in this
Agreement shall limit the right of Xcel Energy or any of its subsidiaries to
terminate the Participant’s service as an officer or employee, or otherwise
impose upon Xcel Energy or any of its subsidiaries any obligation to employ or
accept the services of the Participant.

 

12.                                 Participant Acceptance.  The Participant
shall signify acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy to Xcel Energy.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Performance Share Plan
Agreement to be executed as of the date first above written.

 

 

XCEL ENERGY INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Cynthia L. Lesher

 

 

Chief Administrative Officer and Chief HR Officer

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

 

«First» «MI» «Last»

 

 

 

 

 

 

 

 

 

Date

 

4

--------------------------------------------------------------------------------